We think it was prejudicial error to admit the Bandura and Cregan notes, together with evidence of the transactions between the Correll bank and the St. Paul bank relating thereto. These transactions were entirely distinct from the alleged Bremer promise even if some of the Cashman money was used by the Correll bank to take up all or part of the Bandura note. That this accommodation *Page 205 
arrangement was made with Dahl or Cregan or Bandura was no evidence that it also was made with Cashman or that Bremer promised to indemnify Cashman. The introduction of this evidence must have influenced the jury to believe that probably a similar arrangement was the basis of the alleged promise by Bremer to indemnify Cashman and that if such arrangement existed it was likely that such a promise was made.
STONE, JUSTICE, took no part in the consideration and decision of this case.